Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Reference to Claim 2-13
Claims 2-13 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2003/0035731 to Kim.
In Reference to Claim 1
Kim discloses a rotary screw compressor, comprising: a compressor assembly, comprising a compressor housing (Fig. 4, 1), a first screw rotor (Fig. 4, annotated by the examiner) and a second screw rotor (Fig. 4, annotated by the examiner) installed in the compressor housing and engaged with each other, and an end of the first screw rotor having an engaging end (Fig. 4, annotated by the examiner) ; and a drive motor assembly comprising a motor housing (Fig. 4, annotated by the examiner) and a motor rotor (Fig. 4, annotated by the examiner), a motor stator (Fig. 4, annotated by the examiner) and a centering bushing (Fig. 4, annotated by the examiner) installed in the motor housing , and the motor stator being installed within the motor rotor and capable of driving the motor rotor to rotate, and the centering bushing being coupled to the inner circumference of the motor rotor and having an end for accommodating the engaging end, so that the motor rotor can drive the first screw rotor to rotate through the centering bushing and the engaging end.

    PNG
    media_image1.png
    542
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    671
    media_image2.png
    Greyscale
 
In Reference to Claim 11
Kim discloses an annular positioning plate (Fig. 4, 17) , and the motor housing having a connection port corresponding to the compressor housing , and a bearing seat(Fig. 4, annotated by the examiner) extending from an end of the compressor housing , and the annular positioning plate being sheathed on the outer periphery of the bearing seat and passed into the inner circumference of the connection port in a transition-fit manner, and the annular positioning plate being detachably sealed onto the connection port.
In Reference to Claim 12
Kim discloses two first bearings and two second bearings (Fig. 4, annotated by the examiner) accommodated in the compressor housing , and the two first bearings being disposed on both ends of the first screw rotor respectively, and the two second bearings being disposed on both ends of the second screw rotor respectively, and one of the first bearings being clamped (Fig. 4, annotated by the examiner) between the bearing seat and the first screw rotor.
In Reference to Claim 13
Kim discloses the compressor assembly and the drive motor assembly are parallel to each other (As showed in Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Publication 2004/0086396 to De Smedt.
In Reference to Claims 5-8
Kim discloses a filling tube (Fig. 11, 52), and a guide tube (Fig. 11, 11) , and the compressor housing having a compression 11chamber for accommodating the first screw rotor and the second screw rotor , and the motor housing having an inner surface (Fig. 11, annotated by the examiner) , an outer surface (Fig. 11, annotated by the examiner), and a cooling passage (Fig. 11, 50) disposed between the inner surface and the outer surface ,
both ends of the first screw rotor and the second screw rotor (Fig. 4, annotated by the examiner) have an air suction end (Fig. 1, 15)and an air exhaust end (Fig. 1, 16) respectively, and the first screw rotor and the second screw rotor have a first spiral groove (as showed in Fig. 4) and a second spiral groove (As showed in Fig. 4) from the air suction end respectively, and the cooling tubes as showed in Fig. 11.
the cooling passage (Fig. 11, 50) is a spiral flow channel , and the spiral flow channel surrounds the outer periphery of the motor housing (As showed in Fig. 11) , and the motor housing has a second opening (Fig. 11, annotated by the examiner) and a third opening (Fig. 11, annotated by the examiner) sequentially arranged in a direction away from the compressor assembly
Kim does not teach the cooling tube open situated between grooves.
De Smedt teaches the filling tube (Fig. 1, 6) having an end communicating to the storage tank (Fig. 1, 5) and the other end communicating to the cooling passage (Fig. 1, 27) , and the guide tube (Fig. 1, annotated by the examiner) having an end communicating to the cooling passage and the other end communicating to the compression chamber.
 the compressor housing having a first opening (Fig. 1, 26) coupled between the compression chamber and the guide tube (Fig. 1, annotated by the examiner) , and the first opening is situated between the first spiral groove and the second spiral groove of any one of the first screw rotor and the second screw rotor.
	the storage tank (Fig. 1, 5) has an internal pressure greater than the air pressure between the first spiral groove and the second spiral groove of any one of the first screw rotor and the second screw rotor. (Fig. 1 shows the flow of coolant, in order to have cooling flow being injected into the compression chamber, the pressure in the storage tank must be higher than the pressure in the compression chamber)
the second opening (Fig. 1, 28, it is the inlet of the motor cooling jacket) is coupled between an end of the spiral flow channel (Fig. 1, 27) and the filling tube (Fig. 1, 6), and the third opening (Fig. 1, 29, which is the outlet of the motor cooling jacket) is coupled between the other end of the spiral flow channel and the guide tube (Fig. 1, annotated by the examiner)

	 It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kim to incorporate teachings from De Smedt.  Doing so, would result in the cooling system of De Smedt to replace to cooling system of Kim.  Both inventions of Kim and De Smedt have the some cooling system to cool the motor jacket and the compression chamber.  De Smedt teaches a method of screw compressor with no oil or grease is used, no additional maintenance is necessary and the compressor is more environmental-friendly as there is no waste oil or grease (Paragraph 5 of De Smedt).

    PNG
    media_image3.png
    584
    602
    media_image3.png
    Greyscale

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Smedt as applied to claim 5 above, and further in view of US Patent Publication 2007/0241627 to Kharsa.
In Reference to Claims 3 and 10
Kim discloses the screw compressor comprising the cooling circulation system. A shaft is coupled to the sleeve.
Kim does not teach the detail coupling between the shaft and the sleeve, and a cooler at the filling tube and a filter at the guide tube
Smedt teaches a cooler (Fig. 1 30) , and the cooler being installed at the filling tube (Fig. 1, 6)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kim to incorporate teachings from De Smedt.  Doing so, would result in the cooling system of De Smedt to replace to cooling system of Kim.  Both inventions of Kim and De Smedt have the some cooling system to cool the motor jacket and the compression chamber.  De Smedt teaches a method of screw compressor with no oil or grease is used, no additional maintenance is necessary and the compressor is more environmental-friendly as there is no waste oil or grease (Paragraph 5 of De Smedt).
The combination of Kim and Smedt at applied to Claim 10 does not teach the filter at the guide tube and the key coupling of the shaft.
	an insert key (Fig. 3, 104), and the engaging end having a first snap slot (As showed in Fig. 3) formed along the axis thereof, and the centering bushing (Once the key design is applied to the shaft, a second key slot will be obviously formed on the respective matching surface to hold the key) having a second snap slot formed along the axis thereof, and the insert key being snapped into the first snap slot and the second snap slot.
a filter (Fig. 1, 38) being installed at the guide tube.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Kim and Smedt as applied to Claim 10 to incorporate teachings from Kharsa.  Doing so, would result in a filter being installed in the filling tube before coolant being fed into the compression chamber, since Kharsa teaches a simple design of the motor cooling cycle (Paragraph 15)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Publication 2002/0150484 to Rival.
In Reference to Claim 4
Kim discloses a gasket and a bolt (Fig. 4, annotated by the examiner), and the engaging end having an extremity (Fig. 4, annotated by the examiner), the extremity having a first through hole (Fig. 4, annotated by the examiner) , and the gasket having a second through hole (Fig. 4, annotated by the examiner)
Kim does not teach a stop block extending therefrom, 
and the extremity having a first through hole (Fig. 2, the thread hole on at the end of the shaft 2) , and the gasket (Fig. 2, annotated by the examiner) having a second through hole , and a protrusion (Fig. 2, annotated by the examiner) being protruded from an inner periphery of the centering bushing (Fig. 2, annotated by the examiner) , and the bolt being locked to the first through hole and the second through hole , and the gasket being clamped between the extremity , the protrusion and the bolt , and the stop block and the centering bushing blocking and positioning with each other.

    PNG
    media_image4.png
    548
    556
    media_image4.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kim to incorporate teachings from Rival.  Doing so, would result in the coupling design with bolt, gasket and bushing of Rival being used in the design of Kim.  Both inventions of Kim and Rival are in the same field of endeavor, and Rival provide a design with a predictable result of success.
Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
In Reference to Claim 2
Kim discloses the end of shaft comprising engagement section.
Kim discloses the claimed invention except for the engaging end has a length ranging from one-third to half of the length of the centering bushing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the length of the engaging end, since it has been held that rearranging parts of an invention involves only routine skill in the art.  A person with ordinary skill in the art will determined the length in order to secure the shaft with the rotor at the same time to save the material of the shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/22/21